l

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JU])GMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or Aiter November l, 1987)
DANIEL LOPEZ-BECERRA (l)

Case Number: 3: l 8-CR-04009-BTM

Marcus S. Bourassa
Defendant’s Attomey

UsM Numb<-.r 57132-198

|:| _
THE DEFENDANTZ
|:l pleaded guilty to count(s) 2 Of the Indictment

 

l:[ was found guilty on count(s)

 

alter a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section /Nature of Offense Count
8:1326(A), (B) - Removed Alien Found ln The United States 2
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Aet of 1984.

|j The defendant has been found not guilty on count(s)

 

>!1 Count(s) l of the Indictment is dismissed on the motion of the United States.

314 Assessment : $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible

|:] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

>14 No fine |:] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Ar)ri124. 2019

Date of lmposition of Sentence

 

 

,s

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case

 

DEFENDANT: DANIEL LOPEZ-BECERRA ( l) Judgment - Page 2 Of 2
CASE NUMBER: 3:18-CR-04009-BTM

____M__ENTIMPRISON
The defendant' ls hereby committed to the custody of the F ederal Bur;u of Prisons to be lmprison d for a total term of:

FIFTEEN (15) months as to count 2

    

 

non BARRY ilEDj:éd) MosKOWITZ
UNITED sTA'rEs DisTRIcT JUDGE

l:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
H The court makes the following recommendations to the Bureau of Prisons:
That the defendant serve his sentence in Southern California to facilitate family visits.

l:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
U at 1 A.M. on
E as notified by the United States Marshal.

 

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:] on or before
i:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04009-BTM

 

